Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This is the response for the reply filed on 03/08/2021 to the prior Office action for the following matter: 
Applicant’s election without traverse of Group II (claims 1, 7, 25-34 and 52-54) and species (“amino acid substitution at position A307” pathogenic mutation and “does not cause a frame shift mutation”) in the reply filed on 09/02/2020 is acknowledged.
Status of the Claims
Currently, claims 1, 7, 25-34, and 52-60 are pending. 
Claim 30 is withdrawn because the claim does not recite elected species of ““does not cause a frame shift mutation”.
Claims 55-60 are new claims.
Claims 2-6, 8-24, and 35-51are cancelled. 
Claims 1, 7, 25-29, 31-34, and 52-60 are under the examination.
Claim Objections
3.	Claims 1, 7, 25-29, 31-34, and 52-60 are objected to because they recite non-elected species that do not share unity of invention with the elected species. 




The claims include non-elected embodiments that do not share unity of invention with the elected embodiment. 
Since the mutations listed in the claims lack unity of invention for the reason sets forth below. The recitations of non-elected species in the claims has resulted in the claims not being directed to the elected species in the invention since rejoinder of the additional mutations is not warranted.
Lack of Unity Analysis
The special technical feature common to all of the mutations is the feature of mutations in a human LIPA nucleotide sequence (LAL amino acid sequence or LIPA nucleotide coding sequence). However, this is not a special technical feature over the prior art as exemplified by Scott et al. (Hepatology; 2013; 58(3): 958–965) as sets forth in the office action on 07/02/2020. Accordingly, the remaining mutations continue to lack unity of invention with the elected invention and will not be rejoined
Allowable Subject Matter
	A method for treating a patient afflicted with or suspected of being afflicted with LAL-D which comprises administering a therapeutically effective amount of a recombinant human LAL to the patient, wherein the patient has an A307 mutation in relative to the wild-type LAL amino acid sequence sets forth in claim 25 has found to be free of the prior art.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        




/JULIET C SWITZER/                Primary Examiner, Art Unit 1634